Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in each Amendment No.1 to the Registration Statement on FormS-3 to FormS-16 (Registration Nos.2-62247 and 2-65638) and in each Registration Statement on FormS-3 (Registration Nos.33-3027, 33-16674, 33-19035, 333-129292, 333-132143 and 333-157537) and in each Registration Statement on FormS-8 (Registration Nos.33-40199, 33-15639, 33-61986, 333-26361, 333-52862, 333-62550, 333-67180, 333-67284, 333-124449, 333-150457 and 333-166376) of Ball Corporation of our report dated February25, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form10-K. /s/ PricewaterhouseCoopers LLP Denver, Colorado February28, 2011 Page 1 of 1
